FOX, P. J.
This cause is now pending in this court upon appeal upon the part of the defendant from a judgment of conviction of grand larceny.
On April 30, 1907, the prosecuting attorney of Pettis county filed an information against defendant charging him with grand larceny. The defendant was, *316duly arraigned and entered Ms plea of not guilty, and on January 14, 1908, he was put upon his trial before a jury, and they returned a verdict of guilty, and assessed his punishment at two years in the peni-. tentiary. Timely motions for new trial and in arrest of judgment were filed and by the court overruled.
An examination of the record discloses that there was no bill of exceptions duly signed and authenticated by the trial judge filed in this cause, hence the action of the court during the progress of the trial has not been preserved for review by this court, and the cause is now before us simply upon the record proper. Directing our attention to this record wefind the information properly charged the defendant with the offense of which he was convicted. The jury was impaneled in accordance with the provisions of the statute, and the verdict as returned by them is in proper form, and the judgment and sentence as disclosed by the record fully meets the requirements of the law; hence there is nothing for us to do except to announce the affirmance of the judgment. It is therefore ordered that the judgment of the trial court in this cause be and is hereby affirmed.
All concur.